 DELCHAMPS, INC.179Delchamps,Inc.andAmalgamated Meat Cutters andButcherWorkmen of North America Local 442,AFL-CIO. Case 15-RC-5096April 23, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn April 13, 1973, the Regional Director forRegion 15 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate and directed an election in aunit of all meat department employees, includingmeatdepartment managers, employed by the Em-ployer at its stores in Mobile and Baldwin Counties,Alabama.' In so finding, he rejected the Employer'scontention that the meat department managers weresupervisors as defined in the Act.2 Thereafter, inaccordancewith Section 102.07 of the NationalLabor Relations Board Rules and Regulations, Series8,as amended, the Employer filed a request forreview of the Regional Director's decision on theground,inter alia,that the Regional Director erred infinding themeat department managers at theinvolved stores not to be supervisors. The Employeralso moved to reopen the record for further evidenceas to thatissue,and it again moved to dismiss thepetition,renewing its allegation that the meatdepartment managers participated in the solicitationof authorization cards for the Petitioner and that theshowing was therefore tainted. By telegraphic orderdatedMay 9, 1973, the National Labor RelationsBoard denied the Employer's request for review.The election was held on May 11, 1973. The tallyof ballots therefor showed that, of approximately 85eligiblevoters, 51 cast valid ballots for, and 30against, the Petitioner, and 4 cast challenged ballots.The Employer filed timely objections to the election.After an investigation, the Regional Director, on July24, issued a Supplemental Decision and Certificationof Representative, in which he overruled the Employ-er'sobjections.Thereafter, the Employer filed arequest for review of his Supplemental Decision onthe grounds,inter alia,that he erred in overruling itsobjection to conduct engaged in by meat departmentmanagers during the crucial period before theelection and in refusing to consider new evidencewhich it had submitted to show that at the time theyIThePetitioner'sprimary request was fora unit of meat departmentemployees in the Employer's 14 storesinMobile County.In the alternative,the Petitioner expressed a willingness to includesimilar employeesat two ofthe Employer's storesin Baldwin County.2The Employer,at the hearing and in itsbriefto the Regional Director,also movedto dismiss the petition,which was filed on February 20, 1973, onthe ground that the Petitioner's showing of interest to support it was taintedengaged in such conduct they were supervisors asdefined in the Act.By telegraphic order dated September 10, theBoard granted the Employer's request for review;remanded the case to the Regional Director for thepurpose of conducting a hearing with respect to (1)the status of the meat department managers at thetime of the election and at the time of the allegedobjectionable conduct attributable to them, and (2)whether they engaged in objectionable conduct;directed the Hearing Officer designated to conductthe hearing to prepare a report containing resolutionsof the credibility of witnesses, findings of fact, andrecommendations to the Board; and stayed thecertification issued by the Regional Director pendingdecision on review.Pursuant thereto, a hearing was held beforeHearing Officer George L. Card, Jr., on October 11and 12, November 5 through 9, 13, and 14. Allparties appeared and participated at the hearing. Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties. OnDecember 20, the Hearing Officer issued his reportinwhich he found that the meat departmentmanagerswere, at all times critical herein, supervi-sors as defined in the Act and that they engaged inobjectionable conduct; and he recommended thatthe election be set aside and a new one conducted.Thereafter, the Employer and the Petitioner filedtimely exceptions to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the entirerecord in this case, including the Hearing Officer'sreport and the exceptions thereto, and makes thefollowing findings:At the earlier hearing herein, the Employer's vicepresident and corporate secretary, Joel Swanson,testified that the meat department managers not onlyschedule,assign,direct, train, and evaluate meatdepartment employees in the performance of theirrespective tasks, but also possess the authority togrant time off, select individuals for overtime,reprimand, discipline, and recommend pay raises,by supervisory participationWhen the Hearing Officer sustained objectionsto the Employers efforts to elicit testimony as to the matter,itmade anoffer of proof that the testimony sought to be elicitedwould showthat themeat department managers were responsible for 70 percent of thePetitioner's showing of interest.The Regional Director denied the motion todismiss as the matter was one for administrative determination210 NLRB No. 40 180DECISIONS OF NATIONALLABOR RELATIONS BOARDtransfers, promotions, and/or discharges. None ofthemeat department managers was called as awitness. The Regional Director, in concluding thatthe meat department managers were not supervisorsas defined in the Act, relied in part on the fact thatthe record did not reveal to what extent, if any, theyhad ever exercised the authority attributed to themby Swanson nor the extent to which the direction ofemployeeswas other than routine. There wereapproximately 85 employees in the unit, includingthe 18 meat department managers. As a result of theRegional Director's determination and the Board'sdenial of the Employer's request for review thereof,the meat department managers were included in theunit.The record indicates that 15 of them voted inthe election.3The Employer's Objections II through V allegedthat (1) the meat department managers induced andinfluenced employees under them to support andvote for the Petitioner; (2) the meat departmentmanagers told the employees that they would notreceivewage increases and would be subject toadverseworking conditions or other treatmentadverse to them unless they signed cards, supported,and/or voted for the Union in the election; (3) themeat department managers were permitted to vote inthe election; and (4) the participation by meatdepartment managers deprived the Employer of itsstatutory rights to determine and designate who shallconstitute itsmanagement. Because of his earlierdetermination that the meat department managerswere not supervisors as defined in the Act, theRegional Director refused to consider new evidencesubmitted by the Employer to show that they weresupervisors at the time they engaged in allegedobjectionable conduct and he overruled these objec-tions.As indicated, we granted the Employer'srequest for review and remanded the case for ahearing as to these matters.In his report, the Hearing Officer found, on thebasis of all the testimony credited by him, includingthe testimony of 13 of the 18 meat departmentmanagers, that meat department managers at allcritical times herein were supervisors as defined inthe Act.4 There was substantial evidence that meatdepartment managers in fact exercised the superviso-ry authority attributed to them at the earlier hearingby Swanson. In addition, there was evidence thatsome of them hired and fired employees. Wetherefore affirm the Hearing Officer's findings.As to the alleged objectionable conduct, the3The Petitionerchallengedthe ballot cast by one meatdepartmentmanager Theother 14 votedwithout challenge4The Petitioner has excepted to certaincredibilityfindingsmade by theHearing Officer relating to this issue It is the Board's establishedpolicy notto overruleresolutions with respectto credibilityunless a clear preponder-ance of all the relevant evidence convinces us that the resolutions are clearlyHearing Officer found, on the basisof testimonywhich he credited, that the meatdepartment manag-ers joined and supportedthe Petitionerfrom thebeginning of its campaign to organize the employeesinvolved and continued their active and opensupport through the "critical period." 5 Many of themjoined the Petitioner and solicited employees underthem to join. Four or five of them were on thePetitioner's organizingcommitteeestablished priorto the filing of the petition. They distributed,solicited signatures to, and collected cards for thePetitioner.They attended and urged employees toattend unionmeetings.They wore union pins andurged employees to vote for the Petitioner. TheHearing Officer found no credible evidence thatmeat departmentmanagersmade threats that em-ployees under them would not receivewage increasesand would suffer other adversetreatmentunless theysupported the Petitioner.However, because theauthoritiespossessed and exercised by the meatdepartment managers are of the type which greatlyaffectworking conditions, he found that the opensupport of the Petitioner by some of them wouldtend to restrain employees in their right not tosupport the Petitioner.The Employer contends, on the basis of thesefindings of the Hearing Officer, that not only shouldthe election be set aside but the petition should bedismissed.We agree.Itisclear that the Regional Director'searlierdetermination as to the status of the meat depart-ment managerswas based on an inadequate recordand was erroneous. As found by the Hearing Officer,meat departmentmanagers,each of whom onaverage supervises about four unit employees, joinedthe Petitioner, assisted in obtaining the showing ofinterest to support the instant petition, and continuedtheir open support for the Petitioner throughout theelection campaign. Many of them cast unchallengedballots in the election.We thus cannot escape theconclusion that their inclusion in the unit, by reasonof the erroneous finding that they are not supervi-sors, and their activities in support of the Petitioner,had such a pervasive effect upon employee freechoice as to require the setting aside of the election.Further, the totality of the circumstances describedabove leads us to conclude that it will best effectuatethepoliciesof the Act to vacate the electionconducted herein and to order the dismissal of theinstant petition.6in errorStandardDry WallProducts, Inc.,91NLRB 544, enfd.188 F.2d 362(C A 3) We havecarefully examined the record and find no basis forreversing his findings5He noted, however, that some of the meat department managers didnot support the Petitioner, and that one urged employees to vote no.-6 SeeLamar Electric Membership Corporation,164 NLRB 979. DELCHAMPS, INC.181ORDERIT IS FURTHERORDERED that the instant petition be,It is hereby ordered that the election hereinbeforeand it herebyis, dismissed.conducted be, and it hereby is, vacated; and